Citation Nr: 0730157	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-17 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had unverified active duty from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

A back disability was not present in service or until many 
years thereafter, and is not shown to be related to service 
or to an incident of service origin.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran seeks service connection for a back condition on 
the basis that the disorder had its onset during his period 
of active duty.  The veteran's service medical records 
indicate that his back was normal upon examination for 
induction in September 1978.  The veteran's service medical 
records further indicate that he was treated for low back 
pain while in service in October 1980 (the veteran complained 
of back pain for the past two days and stated that the pain 
bothered him on and off for the past six months; the 
assessment was low back pain secondary to spasms) and January 
1981 (the veteran reported a two year history of back pain 
and stated that his back hurt every now and then; the 
assessment was low back spasms).  The veteran elected not to 
have a separation examination at the time of discharge.

In August 2006 the veteran was examined by private 
physicians, Drs. S and E, who diagnosed him as having "mild 
levoscoliosis; L4-5 slight anterior listhesis with mild 
posterior disc bulge, eccentric to right; asymetric right 
facet hypertrophy contribut[ing] to mild to moderate right 
foraminal stenosis and . . . mild canal stenosis; advanced 
discogenic disease and spondylosis at L5-S1; and a 
circumferential disc osteophyte and bilateral facet 
hypertrophy produc[ing] moderate biforaminal stenosis."

It is undisputed that the veteran was seen in service for low 
back pain and was not diagnosed at that time with a chronic 
disease.  If is further undisputed that he is currently 
diagnosed with a back condition.  In light of this, the Board 
will focus on the evidence that relates to whether the 
condition is related to service or an incident of service 
origin.  See Newhouse v. Nicholson, No. 06-7302 (Fed. Cir. 
Aug. 10, 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

The record is silent as to symptoms of a back condition 
between service and the diagnosis letter of August 2006.  The 
physician did not opine as to whether the condition was 
related to the veteran's low back pain in service.  Without 
any medical evidence of etiology or other evidence of 
continuity of symptomatology no link between the veteran's in 
service low back pain and current back condition can be 
established and the claim for service connection for back 
condition must be denied.  In that regard, the United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, there is a lapse of 
more than 20 years between service and post-service 
treatment, according to the record.  This is evidence that 
goes against the veteran's claim.  

In reaching the determination that service connection is 
denied, the Board does not question the veteran's sincerity 
that his low back disability is related to service.  As a lay 
person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2007) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claim, 
service connection must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's back condition 
claim.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession pertaining to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, 20 Vet. 
App. 1, 8 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).  Here, the Board finds that VA has satisfied its 
duty to notify the veteran of the information necessary to 
substantiate his claims by way of the RO's January 2005 
"VCAA" letter, which sets forth the criteria for service 
connection, and which predates the March 2005 decision on 
appeal.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because the preponderance of the evidence is against 
the veteran's claim of service connection for a back 
condition, the Board finds that he has not been prejudiced by 
the lack of this notice since any issues regarding an 
evaluation of the degree of disability and an appropriate 
effective date are moot.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records.  No post-service records of VA care have 
been identified or indicated by the veteran.  The Board 
acknowledges that, to date, VA has neither afforded the 
veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his back condition.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the veteran does not report suffering from a 
back condition between the end of his service and the 
physician's report of August 2006 and there is no evidence 
suggesting that he has.  As such, and in the absence of any 
suggestion the current disability is related to service, VA 
is not required to afford him a medical examination and/or 
obtain a medical opinion as to the etiology or onset of his 
back condition.  In light of the above, the Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  


ORDER

Entitlement to service connection for back condition is 
denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


